Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Applicant’s response filed on 04/21/2021.
Applicant’s arguments, and the Declaration filed by Dr. Rodrigo Ruiz Soto on 04/21/2021 have been considered, and found persuasive. The rejection of Claim(s) 12 under 35 U.S.C. 102(a)(1) as being anticipated by Clinical Trial NCT02571036 (ClinicalTrials.gov-FirstPosted, October 8, 2015, pages 1-10; see IDS 2020-09-22 reference 41, ClinicalTrials.gov-October 8, 2015) is herein withdrawn.
Applicant’s arguments, and the Declaration filed by Dr. Rodrigo Ruiz Soto on 04/21/2021 have been considered, and found persuasive. The rejection of claim(s) 1-11, 13-18 under 35 U.S.C. 103 as being unpatentable over by Clinical Trial NCT02571036 (ClinicalTrials.gov-FirstPosted, October 8, 2015, pages 1-10; see IDS 2020-09-22 reference 41, ClinicalTrials.gov-October 8, 2015) as applied to claim 12 above, and further in view of Deciphera Pharmaceuticals LLC. (Presented on Sept 24, 2011 at GIST Summit 2011, PTO-1449) is herein withdrawn.
The rejection of claims 1-18 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/617,721 (reference application) is herein withdrawn. Note: Applicant has filed a Terminal Disclaimer.

Claims 1-18 are pending and examined herein.

Claim Objections
Claim 5 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
NOTE: Applicant did not provide any arguments.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1) Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Deciphera Pharmaceuticals LLC (Presented on Sept 24, 2011 at GIST Summit 2011, PTO-1449).
Deciphera Pharmaceuticals teaches treating gastrointestinal stromal tumor (GIST) employing DCC-2618 which is instant compound 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea (see example 10, page 29 of instant specification, instant compound A which is same as DCC-2618; which is also known as ripretinib) as second line therapy for imatinib and sunitinib (tyrosine kinase inhibitors) resistant GIST patients. See the whole article. It is taught that DCC-2618 is a kinase switch inhibitor that can control drug resistant mutants of KIT and PDGFRα in GIST. See under SUMMARY. It is taught that GIST are driven by gain-of-function mutations of the KIT (approx. 90%) or PDGFRα (approx.10 %) receptor tyrosine kinases. See under INTRODUCTION. It is taught that DCC-2618 forces resistant and aggressive secondary mutants of KIT and PDGFRα kinases into inactive conformations. See left hand column. It is taught that DCC-2618 inhibits resistant mutations in cells treated with imatinib, sunitanib, sorafenib, regorafenib. See middle column, bottom table under RESULTS.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer DCC-2618 to a patient suffering from GIST that has been previously treated with one, two or three prior kinase inhibitors because 1) Deciphera Pharmaceuticals teaches treating gastrointestinal stromal tumor (GIST) employing DCC-2618 which is instant compound as second line therapy for imatinib and sunitinib (tyrosine kinase inhibitors) resistant GIST patients and 2) DCC-2618 inhibits resistant mutations in cells treated with imatinib, sunitanib, sorafenib, regorafenib. One of ordinary skill in the art would have been motivated to administer DCC-2618 to a patient suffering from GIST that has been previously treated with one, two or three prior kinase inhibitors with reasonable expectation of success of treating progressive GIST.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer DCC-2618 to a patient suffering from PDGFRα-mediated GIST, PDGFRα-mediated GIST that has progressed or advanced PDGFRα-mediated GIST wherein the patient had received one, two or three prior kinase inhibitors because 1) Deciphera Pharmaceuticals teaches treating gastrointestinal stromal tumor (GIST) employing DCC-2618 which is instant compound as second line therapy for imatinib and sunitinib (tyrosine kinase inhibitors) resistant GIST patients, 2) DCC-2618 inhibits resistant mutations in cells treated with imatinib, sunitanib, sorafenib, regorafenib, and 3) it is taught that DCC-2618 forces resistant and aggressive secondary mutants of KIT and PDGFRα kinases into inactive conformations. One of 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters such as effective amounts of DCC-2618 administered to treat GIST, PDGFRα-mediated GIST or advanced PDGFRα-mediated GIST. One having ordinary skill in the art would have been motivated to determine the effective amounts of DCC-2618 administered to treat GIST, since the optimization of effective amounts of known agents to be administered, is considered well in the competence level of an ordinary skilled artisan in science, involving merely routine skill in the art.
 One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to the particular treatment regimen i.e administer DCC-2618 once or twice daily because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.

Response to Arguments
Applicant's arguments filed 04/21/2021 have been fully considered but they are not persuasive as discussed above and those found below.
Applicant’s remarks that “the claimed treatment of gastrointestinal stromal tumors (GIST), no simple parameters (in-vitro or in-vivo animal models) exist that can predict or determine 
Applicant argues that “Applicant asserts that arriving at the claimed 150 mg dose is not mere simple optimization in view of the cited art that includes only reference in-vitro and animal studies. As noted above, for the treatment of GIST, such studies cannot generally be used as guidance to arrive at a dose amount for effectively treating patients with GIST. Further, as the Office knows, if a particular parameter is not recognized as a result-effective variable, a prima facie case of obviousness cannot be established. MPEP 2144.05. The cited reference does not provide a person of skill in the art any dosage amount such that the determination of the optimum or work”. Applicant’s arguments have been considered, but not found persuasive. It is pointed out that Deciphera Pharmaceuticals teaches IC50 values for DCC-2618 for inhibiting cancer related kinases, normal and mutant KIT kinases, resistant mutations in cells. See under RESULTS. Deciphera Pharmaceuticals teaches that 25 mg/kg, and 50 mg/kg inhibits tumor growth in a GIST tumor xenograft model. See right hand column. Thus, Deciphera Pharmaceuticals does provide some Guidance for the dosages that can be employed, and one can convert these amounts to human dosage. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters such as effective amounts of DCC-2618 administered to treat GIST, PDGFRα-


2) Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al. (US 8,461,179 B1, PTO-1449).
	Flynn teaches methods of treating proliferative diseases comprising administering an effective amount of a dihydronaphthyridine or a related compound thereof such as compound 31 which is instant compound 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea. See abstract; column 85, EXAMPLE 31 for compound structure; claim 12. It is taught that the compounds therein can be used for treating proliferative diseases such as gastrointestinal stromal tumors. See column 10, lines 34-36. The compound 31 shows anti-proliferative effects in GIST cell lines. See column 150, lines 61-67; column 151, TABLE 2, Ex No.31. It is compound in Ex 31 which is instant compound inhibit many mutant forms of cKIT kinase that have been detected in GIST patients that have acquired resistance to imatinib or sunitinib treatment. See TABLE 3. It is taught that the therapeutically effective amount/dosage depends on the severity of the disease and response of the individual patient and the amount that is necessary to destroy the target cancer cells or slow the progression of the cancer in a patient. It is taught that the dosage regimen can be adjusted to provide a more optimal therapeutic benefit to a patient. The dosage can be administered daily, twice-a-day (BID). See column 21, lines 16-32.
Flynn does not explicitly teach administration of 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea to treat progressive GIST in a patient that has previously received prior tyrosine kinase inhibitor treatment such as imatinib.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea to treat progressive GIST in a patient that has previously received prior tyrosine kinase inhibitor treatment such as imatinib because 1) Flynn teaches methods of treating proliferative diseases gastrointestinal stromal tumors comprising administering an 
Flynn does not specifically teach administration of 150 mg of 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea once or twice daily to treat GIST.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters such as effective amounts of 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea administered to treat progressive GIST. One having ordinary skill in the art would have been motivated to determine the effective amounts of 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea administered to treat GIST, since the optimization of effective amounts of known agents to be administered, is considered well in the competence level of an ordinary skilled artisan in science, involving merely routine skill in the art.
.

Response to Arguments
Applicant's arguments filed 04/21/2021 have been fully considered but they are not persuasive as discussed above and those found below.
Applicant argues that “there is no teaching in Flynn of using or administering 150 mg of the claimed compound. Applicant asserts that arriving at the claimed 150 mg dose is not mere simple optimization in view of Flynn, which includes only reference to in-vitro studies. As noted above, for the treatment of GIST, such studies cannot generally be used as guidance to arrive at a dose amount for effectively treating patients with GIST. Further, as the Office knows, if a particular parameter is not recognized as a result-effective variable, a prima facie case of obviousness cannot be established. MPEP 2144.05. The cited reference does not provide a person of skill in the art any dosage amount such that the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” Applicant arguments have been considered. Flynn teaches that the compound 31 instant compound shows anti-proliferative effects in GIST cell lines; and provides IC50 values i.e Flynn does provide some guidance for the dosage. See column 150, lines 61-67; column 151, TABLE 2, Ex No.31. It would have 
Further, Applicant’s remarks that “if a particular parameter is not recognized as a result-effective variable”, it is pointed out that the amount of a specific dosage to be administered is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. It would have been customary for an artisan of ordinary skill to determine the optimal dosage in order to best achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of dosage amount would have been obvious at the time of applicant's invention. Furthermore, Applicant’s remarks that “As noted above, for the treatment of GIST, such studies cannot generally be used as guidance to arrive at a dose amount for effectively treating patients with GIST”, it is pointed Applicant is merely arguing without providing any references or evidence.

3) Claims 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al. (US 8,461,179 B1, PTO-1449) as applied to claims 1-8 above, in view of Rubin et , and further in view of CHIANELLI DONATELLA (WO 2008/051757 A1, PTO-1449).
Flynn et al. is applied as discussed above.
Flynn et al. does not teach administration of 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea for the treatment of PDGFRα kinase-mediated gastrointestinal stromal tumor or advanced PDGFRα kinase-mediated gastrointestinal stromal tumor to a patient, wherein the patient has received at least one or three prior tyrosine kinase inhibitor treatments.
Rubin et al. teaches that gastrointestinal stromal tumors (GIST) have activating mutations in either KIT or PDGFRA, two closely related receptor tyrosine kinases. A small molecule kinase inhibitors such as imatinib mesylate has proven useful in the treatment of recurrent or metastatic GIST. However, resistant to imatinib is a growing problem and other targeted therapeutics such as sunitinib are available. See abstract.
CHIANELLI DONATELLA discloses compounds of Formula (1) for use in the treatment of conditions/diseases mediated by PDGFRα, PDGFRβ and mutant forms thereof. See abstract; page 2 for Formula (1); paras [0017], [0037], [0076]; claims 1, 16, 17. Diseases that can be treated using the compounds therein are gastrointestinal stromal tumor (GIST). See paras [0022], [0033], [0076]; claim 22. Instant compound 1-[4-Bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea falls or encompassed within Formula (1). See claim 1, Formula (1), wherein Y is CR and R is H; Z is N; R1 is (CR2)kNR7R8 wherein k is 0, R7 is H and R8 is a C1-C6 alkyl; R5 is H; R3 is halo (such as Br, F) and n is 2; L is NRC(O)NR 4 is (CR2)kR6 wherein k is 0 and R6 is a 5-12 membered aryl. Compounds therein can be administered in an amount of 0.03 to 2.5 mg/kg/day. See page 102, para [0102].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea for the treatment of PDGFRα-mediated gastrointestinal stromal tumor, PDGFRα-mediated gastrointestinal stromal tumor that have progressed or advanced PDGFRα-mediated gastrointestinal stromal tumor, to a patient, wherein the patient has received at least one or three prior tyrosine kinase inhibitor treatments1) Flynn teaches methods of treating proliferative diseases gastrointestinal stromal tumors comprising administering an effective amount of a dihydronaphthyridine or a related compound thereof such as compound 31 which is instant compound 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea; it is taught that compound in Ex 31 which is instant compound inhibit many mutant forms of cKIT kinase that have been detected in GIST patients that have acquired resistance to imatinib or sunitinib treatment, 2) Rubin et al. teaches that gastrointestinal stromal tumors (GIST) have activating mutations in either KIT or PDGFRA, two closely related receptor tyrosine kinases; Rubin et al. teaches that small molecule kinase inhibitors have proven useful in the treatment of recurrent or metastatic GIST, and 3) CHIANELLI DONATELLA discloses compounds of Formula (1) which encompass instant compound are useful in the treatment of conditions/diseases mediated by PDGFRα, PDGFRβ and mutant forms thereof such as GIST. One of ordinary skill in the art would have been motivated to  Rubin et al. teaches that gastrointestinal stromal tumors (GIST) have activating mutations in either KIT or PDGFRA; Rubin et al. teaches that small molecule kinase inhibitors have proven useful in the treatment of recurrent or metastatic GIST, and compounds of Formula (1) which encompass instant compound 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea is useful in the treatment of conditions/diseases mediated by PDGFRα, PDGFRβ and mutant forms thereof such as GIST.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters such as effective amounts of 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea administered to treat PDGFRα-mediated gastrointestinal stromal tumor, PDGFRα-mediated gastrointestinal stromal tumor that have progressed or advanced PDGFRα-mediated gastrointestinal stromal tumor. One having ordinary skill in the art would have been motivated to determine the effective amounts of 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea administered to treat GIST, since the 
 One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to the particular treatment regimen i.e administer 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea once or twice daily because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.

Response to Arguments
Applicant's arguments filed 04/21/2021 have been fully considered but they are not persuasive as discussed above and those found below.
Applicant argues that “WO '757 application provides for tens of thousands of compounds and a broad range of non-specific dosing. Nothing in the WO '757 teaches or suggests the claimed compound at a 150 mg dose. Importantly, the WO '757 application directs its teachings to a human dosage in the range from about 0.5 mg to about 100 mg - well outside the claimed 150mg dose. See WO '757 application at paragraph [102]. Moreover, WO '757 discloses that "the required dosage will vary depending on the mode of administration, the particular condition to be treated and the effect desired." See WO '757 application at paragraph [101]. Furthermore, specific compounds disclosed in WO '757 are chemically distinct from the compound recited in the pending claims.” Applicant’s arguments have been considered, but not found persuasive because Applicant is arguing compound 1-[4-Bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea falls or encompassed within Formula (1) taught by WO ‘757 is useful in the treatment of conditions/diseases mediated by PDGFRα, PDGFRβ and mutant forms thereof such as GIST. See claim 1, Formula (1), wherein Y is CR and R is H; Z is N; R1 is (CR2)kNR7R8 wherein k is 0, R7 is H and R8 is a C1-C6 alkyl; R5 is H; R3 is halo (such as Br, F) and n is 2; L is NRC(O)NR wherein R is H; and R4 is (CR2)kR6 wherein k is 0 and R6 is a 5-12 membered aryl. Compounds therein can be administered in an amount of 0.03 to 2.5 mg/kg/day. See page 102, para [0102]. One of ordinary skill in the art would have been motivated to administer 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea for the treatment of PDGFRα kinase-mediated gastrointestinal stromal tumor or advanced PDGFRα kinase-mediated gastrointestinal stromal tumor to a patient, wherein the patient has received at least one or three prior tyrosine kinase inhibitor treatments such as treatment with imatinib and other inhibitors with reasonable expectation of success of treating PDGFRα kinase-mediated gastrointestinal stromal tumor or advanced PDGFRα kinase-mediated gastrointestinal stromal tumor because 1) Flynn teaches methods of treating proliferative diseases gastrointestinal stromal tumors comprising administering an effective amount of a dihydronaphthyridine or a related compound thereof such as compound 31 which is instant compound 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea; it is taught that compound in Ex 31 which is instant compound inhibit many mutant forms of cKIT kinase 0.03 to 2.5 mg/kg/day i.e 2.1 mg/day to 175 mg/day for a 70 kg human which encompasses instant 150 mg. See page 102, para [0102].
Applicant’s remarks that “'757 application directs its teachings to a human dosage in the range from about 0.5 mg to about 100 mg - well outside the claimed 150mg dose. See WO '757 application at paragraph [102].” It is pointed out that as recited by the Applicant “WO '757 discloses that "the required dosage will vary depending on the mode of administration, the particular condition to be treated and the effect desired." It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters such as effective amounts of 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea administered to treat PDGFRα-mediated gastrointestinal stromal tumor, PDGFRα-mediated gastrointestinal stromal tumor that have progressed or advanced PDGFRα-mediated gastrointestinal stromal tumor. One having ordinary skill in the art would have been motivated to determine the effective amounts of 1-[4-bromo-
Applicant argues that “not only is the claimed dose outside of the human dosing range disclosed in WO '757, the compound recited in the pending claims has dissimilar characteristics from the compounds recited in WO '757. Thus, a person of skill in the art would not have found no teaching or motivation in WO '757 to dose the compound recited in the pending claims, let alone successfully arrive at the 150mg dose recited in the instant claims.” Applicant’s arguments have been considered, but not found persuasive as discussed above. Applicant’s remarks that “not only is the claimed dose outside of the human dosing range disclosed in WO '757”, it is pointed out that CHIANELLI DONATELLA (WO ‘757) recites “An indicated daily dosage…..from 0.5 mg to 100 mg” i.e WO ‘757 only suggests the dosage of 0.5 mg to 100 mg. CHIANELLI DONATELLA (WO ‘757) discloses compounds of Formula (1) which encompass instant compound can be administered in an amount of 0.03 to 2.5 mg/kg/day i.e 2.1 mg/day to 175 mg/day for a 70 kg human which encompasses instant 150 mg. See para [0102]. It is pointed out that as recited by the Applicant “WO '757 discloses that "the required dosage will vary depending on the mode of administration, the particular condition to be treated and the effect desired." It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters such as effective amounts of 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea administered to treat PDGFRα-
The amount of a specific dosage to be administered is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. It would have been customary for an artisan of ordinary skill to determine the optimal dosage in order to best achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of dosage amount would have been obvious at the time of applicant's invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1) Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 15 of US Patent No. 8,940,756. Although the claims at issue are not identical, they are obvious over each other. Instant claims are drawn to a method of treating GIST comprising administering 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea wherein the patient had received prior tyrosine kinase inhibitor treatments. Claims of ‘756 are drawn to a method of treating GIST comprising administering 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea. It would be obvious to administer 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-
It would have been obvious to a person of ordinary skill in the art to determine or optimize parameters such as effective amounts of 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea administered to treat GIST. One having ordinary skill in the art would have been motivated to determine the effective amounts of 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea administered to treat GIST, since the optimization of effective amounts of known agents to be administered, is considered well in the competence level of an ordinary skilled artisan in science, involving merely routine skill in the art.
 One of ordinary skill in the art would have been motivated to the particular treatment regimen i.e administer 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea once or twice daily because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
Response to Arguments
Applicant's arguments filed 04/21/2021 have been fully considered but they are not persuasive as discussed above and those found below.
Applicant argues that “that nothing in the claims of the '756 patent teach or suggest the instantly claimed 150 mg dose, and as discussed above, no result effect parameters are present in those claims that can be used as guidance to arrive at a dose amount for effectively treating patients with GIST.” Applicant’s arguments have been considered. It is pointed out that the amount of a specific dosage to be administered is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. It would have been customary for an artisan of ordinary skill to determine the optimal dosage in order to best achieve the desired results. It would have been obvious to a person of ordinary skill in the art to determine or optimize parameters such as effective amounts of 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea administered to treat GIST. One having ordinary skill in the art would have been motivated to determine the effective amounts of 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea administered to treat GIST, since the optimization of effective amounts of known agents to be administered, is considered well in the competence level of an ordinary skilled artisan in science, involving merely routine skill in the art.


2) Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 15, 22, 23 of copending Application 
It would have been obvious to a person of ordinary skill in the art to determine or optimize parameters such as effective amounts of 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea administered to treat GIST. One having ordinary skill in the art would have been motivated to determine the effective amounts of 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea administered to treat GIST, since the optimization of effective amounts of known agents to be administered, is 
 One of ordinary skill in the art would have been motivated to the particular treatment regimen i.e administer 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea once or twice daily because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 04/21/2021 have been fully considered but they are not persuasive as discussed above and those found below.
Applicant argues that “Nothing in the claims of this patent application teaches or suggests the instantly claimed 150 mg dose, and as discussed above, no result effect parameters are present in those claims that can be used as guidance to arrive at a dose amount for effectively treating patients with GIST.” Applicant’s arguments have been considered. It is pointed out that the amount of a specific dosage to be administered is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. It would have been customary for an artisan of ordinary skill to determine the optimal dosage in order to best achieve the desired results. It would have been obvious to a person of ordinary skill in the art to determine or optimize parameters such as 

3) Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 10,966,966. Although the claims at issue are not identical, they are obvious over each other. Instant claims are drawn to a method of treating GIST comprising administering 150 mg, once or twice daily, of the compound 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea (which is also known as ripretinib) wherein the patient had received prior tyrosine kinase inhibitor treatments. Claims of ‘996 are drawn to a method of treating a patient suffering from an advanced GIST comprising administering to the patient 150 mg daily dose of ripretinib (1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea), wherein the patient tumor has progressed from a first line administration of imatinib, a second line administration of sunitinib, and a third line administration of regorafenib. Instant claims and claims of ‘966 are substantially overlapping and obvious over each other. It would be obvious to administer 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea to a patient to treat advanced GIST, wherein the patient 
One of ordinary skill in the art would have been motivated to the particular treatment regimen i.e administer 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea once or twice daily as in instant claims because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
One of ordinary skill in the art would have been motivated to the particular treatment regimen i.e administer 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea for at least 28 days as in ‘966 because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.

Prior Art made of Record:
WO 2013/184119 A1…same as US 8 461 179 B1 used;
US 8,188,113…Flyn, encompasses instant compound, can be used to treat GIST;

WO2008/033999....Flyn....kinase inhibitors....PDGFRalpha....proliferative diseases; 
WO2008/034008....Flyn....kinase inhibitors....PDGFRalpha....proliferative diseases.


Conclusion
No claims are allowed.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 04/21/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627